Citation Nr: 0320454
Decision Date: 08/15/03	Archive Date: 10/02/03

Citation Nr: 0320454	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  95-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1990 to July 
1991, including service in Southwest Asia (Persian Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York, 
and Nashville, Tennessee, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The Board's remand of this appeal dated June 2, 2003, 
instructed the RO to defer readjudication of the veteran's 
claim until expiration of the one-year period following the 
mailing of a letter complying with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002).  


CONCLUSION OF LAW

The Board's remand of this appeal on June 2, 2003, must be 
vacated.  38 C.F.R. § 20.904 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal was last before the Board on June 2, 2003, when 
it was remanded to the RO for further development.  
Unfortunately, the Board's remand contained instructions 
which were legally erroneous in view of the provisions of 
38 C.F.R. § 3.159(b)(1) (2002).  Accordingly, that remand 
will be vacated so that the Board can proceed with a de novo 
review of the appeal.  

On June 10, 2003, the RO issued the letter directed by the 
Board in paragraph one of the Board's remand of June 2, 2003, 
but this letter reflected the correct legal time limit for 
submission of the requested information.  


ORDER

The Board's remand of this appeal dated June 2, 2003, is 
vacated.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0310963	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from November 1990 
to July 1991, including service in Southwest Asia (Persian 
Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York, 
and Nashville, Tennessee, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  The claims file is 
currently under the jurisdiction of the Nashville RO.  

In October 2001, the appellant and her representative 
appeared at a hearing held before the undersigned at the 
Nashville RO.  A transcript of that hearing is of record.  At 
this hearing, the appellant withdrew her appeal concerning 
the issue of an earlier effective date for the grant of 
service connection for her right knee disability.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

By letter dated in October 2002, the Board  attempted to 
comply with the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, by informing the veteran of 
the additional evidence or information needed from her.  In 
this letter, the Board also informed the veteran that she 
should submit the requested evidence or information within 30 
days of the Board's letter.

Thereafter, pursuant to the Board's directive, the appellant 
was afforded another VA examination of her right knee.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently held that the provisions of 
38 C.F.R. § 19.9(a)(2) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A. § 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  

The Federal Circuit also held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having remanded the 
matter to the RO for initial consideration of the evidence 
developed by the Board and without having obtained a waiver 
from the claimant of such RO consideration.  Id.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should send the veteran 
another letter notifying her of the 
evidence and information necessary to 
substantiate her claim, any evidence and 
information that she should submit, and 
any assistance that it will provide to 
obtain evidence and information on her 
behalf.  See the Board's letter to the 
appellant dated October 4, 2002.  The RO 
should also inform the veteran that any 
evidence or information requested of her 
must be submitted within one year of the 
date of the RO's notification letter.  

2.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, such as affording the 
appellant a current VA examination, if 
the medical evidence of record is not 
sufficient to decide the claim.  

3.  When the one-year time limit has 
expired and all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim seeking 
an initial rating in excess of 10 percent 
for the service-connected right knee 
disability.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant need take no further action unless she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






 

